              Case 1:19-cv-09439-PKC Document 163 Filed 02/05/20 Page 1 of 1



                                                  UNITED STATES
                              SECURITIES AND EXCHANGE COMMISSION
                                    NEW YORK REGIONAL OFFICE
                                                   BROOKFIELD PLACE
                                              200 VESEY STREET, ROOM 400
                                                NEW YORK, NY 10281-1022



            ·142~oiffiJ
       CHAMBERS OF
     IP. KEVH'I! CASTEL                                                  February 4, 2020
B:remaH·~Jf.i
Hon. P. Kevin Castel
                                              Applica!ion    G~•~a~
United States District Judge
Southern District of New York
                                                                        /~-=-------=-~c----··-
                                               So Ordered: -~~;....__-L'=-
                                                              , Hon. P. K:cvm Castel, U.S.D.J.
500 Pearl Street
New York, NY 10007                                                     ?-3/                 ~f)

           Re:      SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

      ~intiff Securities and Exchange Commission (the "SEC") respectfully submits this
letterltorr~~uest the Court's permission to re-file certain attachments to Docket Entry ("D.E.")
124 to redact certain additional information that could potentially identify investors in the
                                                                                                  d-
Telegram offer~ On January 31, 2020, the SEC filed D.E. 124, the Declaration of Kevin P.
McGrath in Support of Plaintiffs Motion to Strike Telegram's First Affirmative Defense, and
Exhibits A to M thereto. 1 The SEC has endeavored to redact information identifying investors
pending the Court's ruling on whether this information may be redacted. We subsequently came
to learn that Exhibits G, M, and N each contained one reference to an investor that we had
inadvertently overlooked.

       Accordingly, the SEC respectfully requests that the Court direct the Clerk's Office to
place D.E. 124-7, 124-13, and 124-14 under seal, and that the SEC be permitted to substitute
those exhibits with versions identical except for the additional redactions of the investor
information described above. We apologize for any inconvenience this may cause the Court or
the Clerk's Office.

                                                                 Respectfully submitted,

                                                                 /s Ladan F. Stewart
                                                                 Ladan F. Stewart

 cc:        Alexander Drylewski, Esq.
            Counsel for Defendants


 1
     D.E. 124 was a refiled version ofD.E. 77 (see SEC's letter dated January 28, 2020).
